EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clive McClintock on August 9, 2022.
The application has been amended as follows: 
Original Claim 8: Lines 7, 13-14, 16 and 18-19
In line 7, Replace “secondary charging period” with --secondary charging time period--
In lines 13-14, Replace “said time period” with --said prime charging time period--
In line 16, Replace “secondary charging period” with --secondary charging time period--
In line 18-19, Replace “said time period” with --said secondary charging time period--

Original Claim 25: Line 2
In line 2, Replace “prime charging period” with --prime charging time period--

Original Claim 26: Line 2
In line 2, Replace “secondary charging period” with --secondary charging time period--


Allowable Subject Matter
Claims 8-14 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose upon entering the prime charging time period, setting a goal for a percent state of charge of the energy storage system that is above 90% state of charge and is based on (a) a current percent state of charge, (b) the net profile for said time period, (c) an amount of energy generated by said renewable energy generation system, and (d) an historical usage data of the energy storage system; upon entering the secondary charging period setting a goal for a percent state of charge of the energy storage system that is above 80% state of charge and is based on (a) a current percent state of charge, (b) the net profile for said time period, and (c) an amount of energy generated by said renewable energy generation system. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 9, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116